NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1



                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted June 10, 2014*
                                  Decided June 24, 2014

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge 

                            JOHN DANIEL TINDER, Circuit Judge   

No. 13‐3085

HANI HASSAN BAYARI,                               Petition for Review of an Order of the
     Petitioner,                                  Board of Immigration Appeals.

       v.                                         No.  A095‐ 922‐ 712

ERIC H. HOLDER, JR.,
Attorney General of the United States,
      Respondent. 



                                          ORDER

     Hani Hassan Bayari, a 62 year‐old Jordanian citizen, challenges his removal order for
falsely claiming United States citizenship and lacking proper travel documents when he
entered the United States. Though he admits to twice using a fake United States passport



       *
         After examining the briefs and the record, we have concluded that oral argument
is not necessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP.
P. 34(a)(2)(C).
No. 13‐3085                                                                                 Page 2

to enter the country, he asserts that he later withdrew his claim of United States citizenship
when he admitted the fraud to a federal investigator. Substantial evidence supports the
agency’s decision, so we deny the petition.

    Bayari entered the United States on a tourist visa in 1996 and overstayed. Twice—in
1999 and 2001—he left to visit his family in Jordan and each time used a fake United States
passport to reenter the United States. He married a United States citizen in 2002 (his third
marriage) and based on the marriage applied for adjustment of status in 2003. In 2004,
while the application was pending, the Department of Justice’s Office of the Inspector
General questioned Bayari in connection with an investigation into passport fraud, and he
admitted using a fake passport. Notwithstanding that admission, Bayari’s application for
adjustment  of  status  was  approved  later  in  2004,  and  he  became  a  lawful  permanent
resident.  In  2007,  he  applied for naturalization with U.S.  Citizenship and  Immigration
Services (USCIS).

     In 2009, however, USCIS denied Bayari’s application for naturalization. The agency
informed  Bayari  that  he  was  ineligible  for  citizenship  on  two  grounds.  First  he  had
fraudulently concealed information in 2003 when he applied for permanent residency—(1)
he excluded in his application any mention of the fake passport, and (2) in connection with
that application, he failed to disclose his 1999 and 2001 sojourns by telling the interview
officer  that  he  had  last  entered  the  United  States  in  1996.  The  second  ground  for  his
ineligibility was misrepresenting in his 2007 application for naturalization that he  had
neither claimed to be a United States citizen nor lied to a United States official to enter the
country.

     Bayari appealed, but  a USCIS field officer upheld  the  denial of  his  application  for
naturalization, citing Bayari’s use of the fake passport, his concealment of the fraud in his
applications for adjustment of status and naturalization, and his remarriage to his second
wife  in  Jordan  while  remaining  married  to  his  third  wife  in  the  United  States.  An
adjudications officer from the Department of Homeland Security then promptly issued
Bayari a Notice to Appear, charging him as removable because he “falsely represented[]
himself to be a citizen of the United States” to obtain an immigration benefit, 8 U.S.C.
§ 1227(a)(3)(D), failed to possess required suitable travel documents, id. § 1182(a)(7)(A)(i)(I),
failed to disclose that he traveled outside the United States and used a fake United States
passport  to  reenter,  id.  §  1182(a)(6)(C)(i),  and  came  to  the  United  States  to  practice
polygamy, id. § 1182(a)(10)(A).
No. 13‐3085                                                                                Page 3

     At his hearing before an immigration judge, Bayari acknowledged his knowing use of
the fake passport, but argued that the IJ should excuse the fraud because he needed the
passport  to  visit  his  children  in  Jordan.  He  added  that  he  had  retracted  his  false
representation of himself as a United States citizen by  admitting  to  twice using  a fake
passport; he made this admission in a 2004 interview (in connection with an independent
investigation  of  the  person  who  sold  him  the  passport)  with  Agent  Semmerling,  an
investigator working for the Department of Justice’s Office of the Inspector General. He
also contended that he was entitled to assert the defense of equitable estoppel because, he
said,  Semmerling  told  him  not  to  discuss  the  fake  passport  with  immigration  officials
during the pendency of the DOJ’s investigation. According to Bayari, investigators did not
permit him to discuss the passport with USCIS until his application for naturalization was
denied.

     The  IJ  found  Bayari  removable  based  on  his  knowing  and  willful  use  of  a  fake
United States passport to enter the United States in 1999 and 2001, and his entry into the
United States without valid documents. See 8 U.S.C. §§ 1182(a)(7)(A)(i)(I), 1227(a)(3)(D).
After  the  IJ  announced  his  findings,  Bayari  asserted  “for  purposes  of  the  record”  that
Semmerling’s testimony could bolster his defense of equitable estoppel by corroborating
his testimony that she told him not to discuss his use of the fake passport with USCIS. The
IJ rejected the argument as irrelevant because any testimony from Semmerling about her
interview with Bayari in 2004 post‐dated Bayari’s use of the fake passport in 1999 and 2001. 

     The Board upheld the IJ’s conclusion that Bayari was removable for (1) using a fake
passport to travel to the United States in 1999 and 2001 and (2) entering the United States
without valid documents. As for Bayari’s argument that he timely retracted any false claim
by  acknowledging  his  scheme  to  investigators,  the  Board  found  that  Bayari  did  not
voluntarily  recant  any  prior  false  testimony  and  in  fact  waited  years  before  divulging
details of his circumstances, even then doing so only upon questioning during the federal
investigation. The Board also agreed with the IJ’s rejection of Bayari’s equitable estoppel
defense; any alleged misconduct  on  Semmerling’s part, the  Board  explained, occurred
years after the events in 1999 and 2001 and thus did not bear upon Bayari’s illegal entries.
The  Board  noted  further  that  Bayari  did  not  challenge  the  IJ’s  decision  that  he  was
removable for entering the United States without valid documents.

     In this petition Bayari challenges the Board’s rejection of his argument that he timely
retracted any false representation of himself as a United States citizen. The disclosure to
Semmerling in August 2004 was a timely retraction, he maintains, because it was “the first
opportunity he had” to discuss the fake passport “with any U.S. government official.”
No. 13‐3085                                                                               Page 4

     The Board did not err in concluding that Bayari’s disclosure to Semmerling did not
qualify as a retraction. To prove that he retracted or recanted a false representation of
citizenship, Bayari needed to show that he corrected the false representation “voluntarily
and prior to any exposure of the attempted fraud. . . . [W]hen a person supposedly recants
only when confronted with evidence of his prevarication, the amelioration is not available.”
Valadez‐Munoz v. Holder, 623 F.3d 1304, 1309–10 (9th Cir. 2010) (quotations omitted). As the
Board noted, however, Bayari’s disclosure to Semmerling was not made voluntarily but
rather was motivated by the government’s investigation. See Eid v. Thompson, 740 F.3d 118,
125 (3d Cir. 2014) (retraction prompted by government investigation insufficient); Lazar v.
Gonzales, 500 F.3d 469, 473, 478 (6th Cir. 2007) (confession of false statements motivated by
government’s submission of contrary evidence insufficient). Moreover, the Board noted,
Bayari’s  disclosure  came  too  late—five  years  after  he  first  used  the  fake  passport  to
successfully reenter the United States in 1999 and three years after he repeated the offense
in 2001. See Eid, 740 F.3d at 125 (withdrawal of petition containing false statement untimely
where petition had already been approved). 

      Bayari also presses a variant of the estoppel argument—namely that the government
was equitably estopped from charging him with falsely representing himself as a United
States citizen because Semmerling instructed him not to discuss the fake passport with
immigration officials. He arguably failed to preserve this argument by not presenting it
first to the agency, see Aguilar‐Mejia v. Holder, 616 F.3d 699, 704 (7th Cir. 2010), but even if
Bayari did preserve this challenge, his argument is a non‐starter. He ignores the “open
question” whether equitable estoppel may even apply against the government to prevent
it  from  enforcing  the  law.  Matamoros  v.  Grams,  706  F.3d  783,  793–94  (7th  Cir.  2013)
(quotations omitted); see also Office of Pers. Mgmt. v. Richmond, 496 U.S. 414, 422–23 (1990);
Heckler v. Cmty. Health Servs. of Crawford Cnty., Inc., 467 U.S. 51, 60 (1984); Solis‐Chavez v.
Holder, 662 F.3d 462, 471 (7th Cir. 2011). And even assuming that the defense could apply,
Semmerling’s  conduct  in  2004  was  irrelevant,  as  the  IJ  and  Board  found,  because  it
postdated Bayari’s false representation of himself in 1999 and 2001 as being a United States
citizen.

     Relatedly, Bayari contends that the IJ denied him a “full and fair hearing” by deciding
his case without allowing him to call or cross‐examine Semmerling as a witness. He asserts
that he followed Semmerling’s guidance “to his detriment” and that her testimony about
their interview in 2004 could have an “impact” on his defenses. But again, as the IJ and
Board found, Semmerling’s testimony regarding the 2004 interview would not bear upon
whether Bayari illegally entered the United States years earlier in 1999 and 2001. 
No. 13‐3085                                                                                 Page 5

    Lastly,  to  the  extent  that  Bayari  wishes  to  challenge  the  alternative  basis  for  the
removal order—entering the United States without proper travel documents, see 8 U.S.C.
§ 1182(a)(7)(A)(i)(I); Estrada‐Canales v. Gonzales, 437 F.3d 208, 219, n.12 (1st Cir. 2006); Perez‐
Rodriguez v. I.N.S., 3 F.3d 1074, 1079 (7th Cir. 1993)—he has forfeited any challenge by not
developing an argument before the Board or us, see Aguilar‐Mejia, 616 F.3d at 704. 

    Because Bayari’s appeal lacks merit, we DENY the petition for review.